Title: To George Washington from Major Benjamin Tallmadge, 20 February 1780
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Wethersfield [Conn.] Feby 20—1780
          
          At the Request of Capt. John Shethar of Col. Sheldon’s Regt, I take the liberty to enclose Certificates in his behalf to obtain your Excellency’s permission for him to resign. His Reasons

for such a Request are the present ill State of his Health, & the improbability of his being able to take the field the next Campaign. Indeed the critical Situation of his Health has been such (He being subject to a violent pain in his breast) that riding on Horseback is peculiarly irksome to him, & on this account he was able to do but little duty thro’ the last Campaign. As he would not wish to hold a Commission which (for the above reasons) he is unable to execute, He would be much obliged to your Excellency to forward him a permit to resign.
          Col. Moylan has doubtless informed your Excellency of the Act of Assembly of this State for quartering his own, & Col. Sheldon’s Regiments for the winter. In the present dispersed State of our Regt I cannot but observe that Discipline must Almost entirely be laid aside (Some Troops being subdivided & dispersed about ten Miles) & I fear the Horse will be but poorly recruited. The Officers I am confident will exert themselves to prepare their Troops for the next Campaign.
          I cannot forbear observing that some of the Civil Authority of the State of New Jersey have undertaken to give furloughs to Soldiers belonging to Col. Sheldon’s Regt after the time for which they have been permited to be absent has expired. By this means those Men who were furlouged at the Close of the Campaign for twenty, & thirty Days, have not yet returned, & of Course the rest of their Comrades, who were equally intitled to this indulgence, must be deprived of furloughs thro’ the Winter. Enclosed is a Copy of a furlough given by a Justice of the Peace at Springfield, & there are a number of our Dragoons who remain still in New Jersey on such permission. I have wrote to Mr Campbell on the Subject, & taken the liberty to enclose the letter. If the Civil Authority undertake to dictate in these matters, an Officer cannot be answerable for his Men, nor will he by any means be able to make out accurate Returns of his Corps.
          We have recd a Letter from the Board of War, informing that they have requested your Excellency to furnish Col. Sheldon with an order on Mess’rs Otis & Henley in Boston, for the Cloathing necessary for his Regt—As it will take some time to have it prepared, if the Order is to come thro’ the Channel abovementioned, should be obliged to Your Excellency to forward an order for the purpose. I am with great Esteem, Your Excellncy’s most obedt Hble Servt
          
          
            Benja. Tallmadge Major Commdt 2d L[ight] D[ragoons]
          
          
            P.S. Your Excellency’s favour of the 15th inst. to Col. Sheldon, has just come to hand, which, in his Absence, I tooke the liberty to open—The Return therein called for shall be made out immediately & forwarded to Head Qrs.
            
              B.T.
            
          
        